Mr. Justice Shepard
delivered the opinion of the Court:
It is virtually conceded by the appellant that there was no error in directing a verdict for the Washington, Woodside and Forest Glen Railway and Power Company.
Its duty ended when the plaintiff was safely deposited at the point designated by her along side the track, and it had no connection with its codefendant that would render it liable for the results of the latter’s negligence or misconduct.
Giving the plaintiff the benefit of every inference that can be fairly deduced from her own account of the cause of her injuries we find no error in the instruction given to the jury to find for the defendant which inflicted them. It is unnecessary to consider whether the defendant, operating the car which did the injury, was guilty of negligence that would warrant the submission of that question to the jury, for we are of the opinion that the plaintiff was plainly guilty of contributory negligence. The accident could not have occurred had she exercised any degree of care before crossing the tracks. ■ •
She was familiar with the place and knew that a car might be expected upon the other track at any moment. The track was practically straight and wholly unobstructed for several hundred yards. One looking up the track for the coming car could not fail to see it, and it was not possible for the car to traverse the space along which it was clearly visible, between the time the plaintiff looked for- it as she passed from one track to the other, and the moment when she stepped upon the rail and was struck by the fender attached to the front of the car. It would serve no useful purpose to review the many authorities cited on the argument in support of the contentions of the opposing parties. The difficulty in *264this class of cases lies, not in the ascertainment of the governing principle of law, but in its application to the facts of the particular case. The facts and circumstances of one case are generally so different from those of another that the decision of the one furnishes no certain rule for the determination of another. One decision that is most nearly in point is the only one binding upon us. Northern Pacific R. Co. v. Freeman, 174 U. S. 379. In that case, the judgments of both the Circuit Court of Appeals and the Circuit Court were reversed because of the error of the latter in not directing the jury to find for the defendant on the ground of the contributory negligence of the deceased whose representatives sued for damages. Freeman drove along the highway in a two-horse wagon. He had frequently driven over the crossing and had no defect of sight or hearing. His horses were gentle and used to the crossing and to the sight of the railway engines. He was seen by several witnesses from 200 or 250 feet away, who said that he seemed to look straight ahead. He approached the crossing at a slow trot. He did not stop until too late and was struck and killed, before he could turn aside, by the engine of a freight train. In delivering the opinion of the majority of the court Mr. Justice Brown said:— “ So far, then, as there was any oral testimony upon the subject, it tended to show that the deceased neither stopped, looked nor listened before crossing the track, and there was nothing to contradict it. Assuming, however, that these witnesses, though uncontradicted, might have been mistaken, and that the jury were at liberty to disregard their testimony and to find that he did comply with the law in this particular, we are confronted by a still more serious difficulty in the fact that if he had looked and listened he would certainly have seen the engine in time to stop and avoid a collision. He was a young man. His eyesight and hearing were perfectly good. He was acquainted with the crossing, with the general character of the country, and with the depth of the excavation made by the highway and the railway. The testimony is practically uncontradicted that for a distance of forty feet from the railway *265track he could have seen the train approaching at a distance of about three hundred feet, and as the train was a freight train, going at a speed not exceeding twenty miles an hour, he would have had no difficulty in avoiding it. When it appears that if proper precautions were taken they could not have failed to prove effectual, the court has no right to assume, especially in the face of all the oral testimony, that such precautions were taken. * * * If, in this case, we were to discard the evidence of the three witnesses entirely, there would still remain the facts that the deceased approached a railway crossing well known to him; that, if he had used his senses, he could not have failed to see it; and that, notwithstanding this, the accident occurred. Judging from the common experience of men, there can be but one plausible solution of the problem of how the collision occurred. He did not look; or if he looked, he did not heed the warning, and took the chance of crossing the track before the train could reach him. In either case he was clearly guilty of contributory negligence.”
The foregoing reasoning applies with even greater force to the facts of this case.
The judgment must be affirmed, with costs; and it is so ordered. Affirmed.